Citation Nr: 1013578	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
an anxiety disorder.


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the RO that 
granted service connection and assigned an initial 10 percent 
rating for an anxiety disorder not otherwise specified, 
claimed as posttraumatic stress disorder, effective June 8, 
2007.  

FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Throughout the pendency of the appeal, the Veteran's 
anxiety disorder has been shown to have been productive of a 
disability picture that most nearly approximates no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as chronic 
sleep impairment, depressed mood, anxiety, and occasional 
panic attacks, but not suspiciousness or mild memory loss.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but no higher, for an anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9413 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, the appeal arises from the award of service 
connection for an anxiety disorder, not otherwise specified.  
In a July 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  

Furthermore, the RO informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The Veteran was provided examples 
of pertinent medical and lay evidence that the he may submit 
(or ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
not notified of the evidence needed to establish a disability 
and effective date with respect to the issue on appeal.  

In any event, in Dingess, 19 Vet. App. at 490-91, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-56 (April 30, 
2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007), Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

Thus, VA's duty to notify in this case has been satisfied, 
because service connection (i.e., the benefit sought) was 
granted in the October 2007 rating decision.  See generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
has been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records, and an October 2007 VA examination report.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in October 2007.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate psychological 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   

In summary, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Sanders, 487 F.3d 881. Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  However, when the question for consideration is 
entitlement to a higher initial rating assigned following the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), is 
required.  See Fenderson, 12 Vet. App. at 126.  

The RO assigned an initial 10 percent rating for the 
Veteran's anxiety disorder under Diagnostic Code 9413.  
However, the actual criteria for rating the Veteran's 
disability are set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130 (2009).  Pursuant to the 
General Rating Formula, a 10 percent is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9413.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

After reviewing the evidence of record, including private 
mental health treatment records, lay statements, and 
examination records, the Board concludes that the Veteran's 
anxiety disorder is productive of occasional decreases in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, such that an increased rating of 
30 percent, but no higher, is warranted.

During an April 2007 private mental health evaluation, the 
Veteran stated that he could not drive during storms because 
of anxiety and flashbacks of his in-service traumatic event.  
He also reported that flashlights startled him and triggered 
flashbacks, that it was difficult for him to tolerate having 
his head underwater, and that he avoided behavior which may 
cause flashbacks.  The Veteran also reported that he had been 
married for 30 years, he worked outdoors, that he had been 
"very uncomfortable" and that his anxiety had increased 
since he stopped working, and that he had difficulty 
sleeping.  He stated that he missed working, but did not miss 
the people with whom he had worked.  With regard to his 
social activity, the Veteran stated that he did not have any 
friends, and that he largely avoided interacting with other 
people.

On mental status examination H.J., M.D., noted that the 
Veteran was alert to person, place, date, and situation, he 
was dressed appropriately, his hygiene was maintained, his 
affect appeared slightly anxious and congruent to his mood.  
Dr. H.J. further noted that the Veteran's thought process and 
content appeared to be logical and goal directed with 
unremarkable thought content.  Finally, Dr. H.J. reported 
that the Veteran's memory and recall had no significant 
impairment and that he had good judgment and insight.  Dr. 
H.J. diagnosed the Veteran with PTSD and assigned a GAF score 
of 43.

In May 2007 treatment, the Veteran indicated that he was 
anxious, easily agitated, and that he had flashbacks of his 
in-service traumatic event.  In July 2007, the Veteran stated 
that he felt a little calmer with the medication he had been 
prescribed, and that he was able to sleep better.  He 
reported, however, that he was still anxious, was still 
easily agitated, and that he was still experiencing 
flashbacks.  

A September 2007 private mental health treatment note 
demonstrated that the Veteran's affect was dull.  The Veteran 
reported that his symptoms were somewhat better with the 
Trazadone, but that he still felt very hypervigilant.  He 
continued to have no interest in having friends.  The Veteran 
noted, however, that attending the veterans group at his 
church had been very helpful.  His dosage of Trazadone was 
increased.  

In November 2007, the Veteran's affect was noted to be 
constricted.  The Veteran stated that he continued to 
experience flashbacks and nightmares.  In January 2008, the 
Veteran reported to Dr. H.J. that he did not get excited 
about things like he used to.  However, his intrusive 
thoughts and nightmares were less severe than before.

The Veteran underwent VA psychiatric examination in October 
2007.  At that time, the Veteran reported problems with 
sleeping at night, and stated that he often slept during the 
day.  He complained of both difficulty falling asleep and 
interrupted sleep.  He described experiencing nightmares 
three or four times per month, and stated that he continued 
to experience some intrusive thoughts.  He also complained of 
anxiousness.  He denied being easily startled or being 
hypervigilant, and stated that he was able to tolerate being 
in crowds.  He described his temper as "all right."  He 
stated that he avoided talking about his experiences in 
Vietnam.  

With regard to his social activities, the Veteran stated that 
he had few friends.  He did not have many recreational or 
leisure pursuits but stated that he enjoyed attending church 
and doing chores around the house.  He had been married once, 
and was currently living with his wife.  He had one child, 
with whom he was close.

With regard to his occupational history, the Veteran stated 
that he retired after 30 years of work, just two years before 
the examination.  He had worked regularly and had not missed 
any time from work because of his psychiatric symptoms.  He 
stated that he was currently trying to work on a part time 
basis with the company he had formerly worked for, depending 
upon the weather, but thus far the weather had not been bad 
enough for him to have been able to work.  

Mental status examination revealed that the Veteran was 
alert, appropriately dressed, with no loosened associations 
or flight of ideas, and no bizarre motor movements or tics.  
The Veteran's mood was calm and his affect was appropriate. 
the Veteran stated that he had nightmares and intrusive 
thoughts, but no homicidal or suicidal ideations or intent.  
The VA examiner found no impairment of thought process or 
communication, no delusions, hallucinations, ideas of 
reference, or suspiciousness.  Finally, the Veteran's memory, 
both remote and recent, appeared to be good.  

The VA examiner diagnosed the Veteran with anxiety disorder, 
not otherwise specified, and assigned a GAF of 70.  The 
examiner noted that the Veteran was only mildly anxious, and 
not irritable or withdrawn.  He had some friends, and 
regularly went to church.  He had some interests.  
Additionally, he had not lost any time from work before he 
had retired as a result of his psychiatric symptoms.  
Accordingly, the examiner determined that the Veteran's 
occupational and social impairment was only slight.



The Board notes that in an October 2008 VA form 9, the 
Veteran contended that more weight should be given to his 
private doctor's assignment of a GAF of 43 than to the VA 
examiner's opinion which assigned a GAF of 70.  The probative 
value of medical evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As true with any 
piece of evidence, the credibility and weight to be assigned 
to these opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). 

In the April 2007 private examination, Dr. H.J. indicated 
that his only source of information was the Veteran himself.  
He assigned a diagnosis of PTSD and a GAF score of 43, but 
did not provide a rationale for the diagnoses or the 
assignment of a GAF of 43.  During the October 2007 VA 
examination, the examiner reviewed the Veteran's claims file, 
provided a diagnosis of anxiety disorder, not otherwise 
specified, and assigned a GAF score of 70.  The VA examiner 
explained that while the Veteran did witness and experience a 
traumatic event that he re-experiences through nightmares and 
intrusive thoughts, he had not lost interest in social 
activities, he was not detached from others, he was not 
emotionally numbed, nor did he have a sense of foreshortened 
future.  The examiner then explained that the Veteran was not 
irritable or withdrawn, he had some friends, went to church, 
and that his social and occupational impairment was slight.  
In light of the fact that the VA examiner reviewed the 
Veteran's claims file and was able to provide reasoning for 
his conclusions, the Board affords greater weight to the 
October 2007 VA examiner's opinion finding that the Veteran's 
social and occupational impairment was not severe.

The Board recognizes that the Veteran is competent to testify 
as to his symptoms. See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].

The Veteran has asserted that he has difficulty sleeping, 
that he has nightmares, that he is anxious, easily agitated, 
suffers flashbacks, is unable to drive during storms, avoids 
behavior which may cause flashbacks, reports a loss of 
interest in things he once was excited about, and that he has 
intrusive thoughts.  The Board finds the Veteran's statements 
to be credible.  Thus, despite the VA examiner's 
determination that the Veteran's occupational and social 
impairment was only slight, a review of the evidence clearly 
indicates that symptomatology associated with the Veteran's 
anxiety more nearly approximates the criteria for assignment 
of a 30 percent evaluation.  In so determining, the Board 
considers it significant that the Veteran has reported an 
increase in symptomatology since his retirement, which the VA 
examiner did not appear to take into consideration.  Equally, 
important, however, is that the records of private treatment 
dated after the initial evaluation which assigned a GAF of 43 
show that the Veteran reported an improvement in his symptoms 
with the medication he had been prescribed and therapy.  
Significantly, the Veteran's private physician did not assign 
a GAF score after the initial April 2007 evaluation.  Thus, 
it is unclear whether the Veteran's private physician would 
have evaluated the Veteran's disability as severe throughout 
the pendency of the appeal as at the time of his initial 
evaluation in April 2007.

In addressing whether the Veteran is entitled to more than a 
30 percent rating, the Board finds that he is not.  There is 
no evidence that describes symptoms which meet the criteria 
for the assignment of a 50 percent rating; i.e., occupational 
and social impairment manifested by reduced reliability and 
productivity, some difficulty in establishing and maintaining 
effective work and social relationships.

Symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly-learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; difficulty in establishing and 
maintaining effective work and social relationships are not 
shown.  

Given these facts, and resolving all reasonable doubt in 
favor of the Veteran, as is required by law, the Board finds 
that the service-connected anxiety disorder warrants the 
assignment of a 30 percent rating, but not higher, for the 
period of the appeal.


ORDER

An increased initial rating of 30 percent for the service-
connected anxiety disorder is granted, subject to the 
regulations controlling the award of VA monetary benefits.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


